DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 12, and 16-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 Aug. 2021 has been entered.

Status of Claims
	Claims 1-11, and 13-15 are cancelled.  Claims 12 and 16 are amended.

Response to Amendment
	The amendment filed on 20 Aug. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 12 under 35 USC 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Cohen et al. (US 4,986,256; issued 22 Jan. 1991) and Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006) is withdrawn.

	In view of Applicants amendments, the rejection of claim 16-19 under 35 USC 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Cohen et al. (US 4,986,256; issued 22 Jan. 1991) and Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011), in further view of Suto et al. (Acta Radiologica; published 1993) is withdrawn.
	In view of Applicants amendments, the rejection of claim 12, and 16-19 under 35 USC 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Cohen et al. (US 4,986,256; issued 22 Jan. 1991) and Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011), and Suto et al. (Acta Radiologica; published 1993), in further view of Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006; see attached 892), and Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006).

Tanaka et al. teach as discussed in the Office action filed on 21 May 2021.  Tanaka et al. teach that protoporphyrin IX which is induced by administration of 5-aminolevulinic acid accumulates in tumors and shows similar effects to porphyrins and this compound has been drawing attention due to its low toxicity and phototoxicity and quick metabolism in the body.  It is 
Tanaka et al. do not teach a method comprising administering an iron containing compound or an MRI that employs Rapid Acquisition with Relaxation Enhancement (RARE) method or obtaining a T2-weighted image with respect to the state of protons wherein the T2 relaxation time in the presence of the compound has a value of 1.2 times or more of the value of the T2 relaxation time in the absence of the compound.
Lundahl et al. teach as discussed in the Office action filed on 21 May 2021.  Lundahl et al. teach a method comprising administering an effective amount a precursor to protoporphyrin IX and an porphyrin complexing molecule (see pg. 4).  Lundahl et al. teach iron as a porphyrin complexing molecule (see pg. 5).  Iron can be part of an iron-donating compound, such as ferric 8-hydroxyquinoline (see pg. 7).  In example 1, ALA was administered and the test mixture contained ferric chloride.
Braakman et al. teach longitudinal assessment of Alzheimer’s β-amyloid plaque development in transgenic mice monitored by in vivo magnetic resonance microimaging (see title).  Braakman et al. teach that T2-wieghted MR images were acquired with a rapid acquisition with relaxation enhancement.  This reduces total scan time significantly compared to normal mulita slice (MS) spin echo methods (see pgs. 531, and 534).  Braakman et al. teach that Vanhoutte recently reported in vivo visualization of Aβ plaques at 7T using intrinsic plaques, using intrinsic MRI contrast arising from iron associated plaques (see pg. 534).  Braakman et al. 
It would have been obvious to a person ordinary skill in the art before the effective filing date to modify the method of Tanaka et al. by administering an iron containing compound and applying MRI to the subject wherein the MRI employs rapid acquisition with relaxation enhancement method and obtaining a T2-weighted image with respect to the state of protons of the subject as taught by Lundahl et al. and Braakman et al. because it would have been expected to advantageously increase the conversion of tumor accumulated PpIX into heme in order to advantageously image heme to obtain an T2-weighted imaged in an advantageous short time by the RARE method.  There would have been a reasonable expectation of success because of the following: (i) Tanaka teaches that PpIX selectively accumulates in malignant tissue, (ii) Lundahl teaches that the administration of exogenous iron will convert PpIX into heme, and (iii) Braakman teaches that areas of iron accumulation may be imaged by obtaining by the RARE method.  The limitation of wherein the T2 relaxation time in the presence of the compound has a value of 1.2 times or more of the value of the T2 relaxation time in the absence of the compound merely states a result of the previously applied method steps.

Claims 12, and 16-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006; see attached 892), and Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006), in further view of Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011).

Tanaka et al. teach as discussed above.
	Tanaka et al. do not further teach diagnosing a glioma, such as a glioblastoma, in the subject based on the T2 weighted image.  Tanaka et al. do not further teach diagnosing glioma in a subject comprises the comparison of the T2-weighted image with a second T2-weighted image obtained in the absence of the compound represented by formula (I) or a salt thereof.
	Braakman et al. teach as discussed above.
	Lundahl et al. teach as discussed above.
	Leblond et al. teach as discussed in the Office action filed on 21 May 2021.  Leblond et al. teach that prior studies such as by Friesen as well as by Stummer show preferential accumulation of PpIX in glioma tissue, including glioblastoma and meduloblastoma tissue, following 5-ALA administration to a subject having a tumor.  The tumor accumulates a greater concentration of PpIX than does normal surrounding tissue (see [0055]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Tanaka et al. by further diagnosing a glioma such as a glioblastoma based on the T2 weighted image as taught by Cohen et al. and Leblond et al. because it would advantageously enable MRI diagnosis and imaging  of glioblastomas with high contrast to normal surrounding tissue.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Tanaka et al. by further comparing the T2-weighted image with a second T2-weighted image obtained in the absence of the compound represented by formula (I) as taught by Braakman et al. because it would advantageously enable determining a significant and definite change in T2 relaxation time where the change can be attributed to heme accumulation.
	
	
Claims 12, and 16-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman .

	Tanaka et al. teach as discussed above.
	Tanaka et al. do not teach a MRI that employs Rapid Acquisition with Relaxation Enhancement (RARE) method or obtaining a T2-weighted image with respect to the state of protons wherein the T2 relaxation time in the presence of the compound has a value of 1.2 times or more of the value of the T2 relaxation time in the absence of the compound.
	Braakman et al. teach as discussed above.
	Lundahl et al. teach as discussed above.
	Leblond et al. teach as discussed above.
	Cohen et al. teach discussed in the Office action filed on 21 May 2021.  Cohen et al. teach that although Fe(III)TPPS4 with 5 unpaired electron spins was less effective than Mn(III), it was twice as effective in increasing the water relaxation rate than FeEDTA, which was tested as a potential agent in NMR imaging of mammals (see col. 4).  Cohen et al. teach both spin echo (T2) and inversion recovery (T1) images showed enhancement of contrast (see col. 7; Fig. 2).
	It would have been obvious to a person ordinary skill in the art before the effective filing date to modify the method of Tanaka et al. by administering an iron containing compound and applying MRI to the subject wherein the MRI employs rapid acquisition with relaxation enhancement method and obtaining a T2-weighted image with respect to the state of protons of the subject as taught by Lundahl et al., Braakman et al. and Cohen et.  because advantageously image malignant tissue accumulated heme to obtain an T2-weighted imaged in an advantageous short time by the RARE method.  

s 12, and 16-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006; see attached 892), Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006), and  Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011), in further view of Suto et al. (Acta Radiologica; published 1993).

	Tanaka et al. teach as discussed above.
	Tanaka et al. do not obtaining a T2-weighted image with respect to the state of protons wherein the T2 relaxation time in the presence of the compound has a value of 1.2 times or more of the value of the T2 relaxation time in the absence of the compound
	Braakman et al. teach as discussed above.
	Lundahl et al. teach as discussed above.
	Suto et al. teach as discussed in the Office action filed on 21 May 2021.  Suto et al. teach that CSIC is a stable iron colloid preparation with an iron ion of 3 valences.  MR images were obtained before and one hour after administration of CSIS (see pg. 226, col. 2).  Suto et al. teach T2 weighted values increased after administration of CSIS for hepatocellular carcinoma (see pg. 227, table 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Tanaka et al. further diagnosing a glioma such as a glioblastoma, in the subject by comparing the T2 weighted image with a second weighted image in the absence of ALA induced PpIX where the T2 relaxation time in the presence of the compound has a value of 1.2 times or more of the value of the T2 relaxation time in the absence of the compound as taught by Suto et al. because it would advantageously enable diagnosing the glioma based on the change in signal intensity from background signal intensity.

Applicants Arguments

	The reason for requiring elevated heme levels is seen most clearly at Fig. 1 of Cohen.  A clear linear dependence is observed between metal ion concentration and relaxation rate.  It should be emphasized that T2 relaxation times were not determined for relevant Fe(III) species.  Cohen is insufficient to provide a reasonable expectation that Fe(III) would affect T2 relaxation rates.  
	A person of ordinary skill in the art would be aware lowered activity of FECH in tumor tissue.  The Office acknowledges that the low activity of ferrochelatase in malignant tumors may be responsible for the phenomenon of increased porphyrin levels in these tumors.  The Office fails to acknowledge that the lowered activity of FECH would be expected to be detrimental to the claimed method.  An expectation for detectable heme in tumor tissue is not equivalent to an expectation for elevated heme in tumor tissue.  Tanaka provides no teaching for elevated heme levels in tumor tissue. 
 Lundahl utilizes the photosensitizing properties of PpIX, and not heme.  None of the cited passages in Lundahl teaches elevated levels of metalloporphyrin in tumor tissue compared to healthy tissue and would not lead a person of ordinary skill to expect that application of an iron donating compound would increase heme levels in tumor tissue relative to healthy tissue.  Nothing about the doing regimen (pg. 12) or the nature of the test mixture refers to relative heme in tumor  and healthy tissue, since there is no indication that the anonymous male volunteer had cancer.

6 cells to 1 h Fe/19h entry (row 5): 7.6±0.2 pm/106 cells.  The studies of table 1 and Fig. 1 reveal nothing about relative heme formation in tumor and healthy tissue.  
	Ishizuka (exhibit B):  The paper is silent on both FECH activity and heme concentration in healthy tissue, and no conclusion can be drawn from this paper on the relative increase of heme concentration in tumor tissue as compared with control.
	Miyake (exhibit C): Although the Office concludes that in the absence of siRNA knockdown, detectable heme would be expected, this conclusion is not inconsistent with decreased FECH activity in tumor cells.  This paper is silent on PpIX concentration in healthy tissue, since only urothelial cancer cell lines where studied.  No conclusion can be drawn from this paper on the relative increase of heme concentration in tumor tissue and healthy tissue. 
	Teng (exhibit D):  Similar to Miyake one glioblastoma cell lines were studied, and heme levels are not disclosed.  No conclusion can be drawn from this paper on the relative increase of heme concentration in tumor tissue as compared with healthy tissue.
	Exhibit E: As with Miyake and Teng no conclusion can be drawn from this paper on the increase of heme concentration in tumor tissue relative to healthy tissue. 
	Cohen does not teach the use of the RARE method for MRI.  Lundahl does not mention MRI.  Lundahl fails to teach or suggest that administration of ALA increases the level of heme in tumor tissue relative to healthy tissue.
	Leblond contains no disclosure for specific MRI techniques.  Suto does not teach or suggest that RARE method for MR imaging.

Applicant's arguments filed 20 Aug. 2021 have been fully considered but they are not persuasive. Tanaka teaches a diagnostic method for the diagnosis of malignant tissue .
	Lundahl discloses and suggests that the administration of an iron containing compound to a region containing accumulated PpIX substantially converts the PpIX to heme with a reasonable expectation of success. See for example example 1 in Lundahl.  A person of ordinary skill in the art would have understood from Lundahl that the administering of an iron-containing compound to the subject in the method of Tanaka would substantially convert the malignant tissue accumulated PpIX.to malignant tissue detectable heme.  A person of ordinary skill in the art would have been motivated to substantially convert the malignant tissue detectable PpIX.to malignant tissue detectable heme in order to gain the advantage of MRI diagnosis by the T2 weighted imaging.   Braakman teaches that areas of the body having iron accumulation may visualized by obtaining T2-weighted MR images acquired with a rapid acquisition with relaxation enhancement (RARE) method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618